Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  September 24, 2012                                                                                 Robert P. Young, Jr.,
                                                                                                               Chief Justice

  145277                                                                                             Michael F. Cavanagh
                                                                                                           Marilyn Kelly
                                                                                                     Stephen J. Markman
                                                                                                     Diane M. Hathaway
                                                                                                         Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       Brian K. Zahra,
            Plaintiff-Appellee,                                                                                     Justices


  v                                                                SC: 145277
                                                                   COA: 302638
                                                                   Van Buren CC: 09-016737-FC
  RONALD GLEN VORE, III,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the April 24, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         September 24, 2012                  _________________________________________
           p0917                                                             Clerk